UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-146758 AMERICAN RETAIL GROUP, INC. (Exact name of registrant as specified in its charter) Nevada 13-1869744 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) c/o Primary Capital LLC 80 Wall Street, 5th Floor New York, New York 10005 (Address of principal executive offices) (212) 300-0070 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was Required to submit and post such files).x Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).xYeso No As of November 13, 2012, there were outstanding 22,930,000shares of the registrant’s common stock, par value $.0001. TABLE OF CONTENTS Page PART I Financial Information Item 1. Financial Statements. 1 Condensed Balance Sheets as of September 30, 2012 (Unaudited) and December 31, 2011 F-1 Condensed Statements of Operations for the nine and three months ended September 30, 2012 and 2011 (Unaudited) F-2 Condensed Statements of Cash Flows for the nine months ended September 30, 2012 and 2011 (Unaudited) F-3 Notes to Condensed Financial Statements (Unaudited) F-4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 4. Controls and Procedures 4 PART II Other Information Item 6. Exhibits. 6 Signatures 7 Exhibits/Certifications PART I-FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS AMERICAN RETAIL GROUP, INC.
